         Case 8-18-08155-ast             Doc 12-1       Filed 01/18/19         Entered 01/18/19 18:22:15



Maximilian Travis, Esq.
MUCHMORE & ASSOCIATES PLLC
217 Havemeyer Street, 4th Floor
Brooklyn, NY 11211
(917) 932-0299
mtravis@muchmorelaw.com
Counsel to Kevin Kelly and Edel Kelly

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
In re:                                                                         Chapter 11

ORION HEALTHCORP, INC.                                                         Case No. 18-71748 (AST)
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                                    Case No. 18-71749 (AST)
NEMS ACQUISITION, LLC                                                          Case No. 18-71750 (AST)
NORTHEAST MEDICAL SOLUTIONS, LLC                                               Case No. 18-71751 (AST)
NEMS WEST VIRGINIA, LLC                                                        Case No. 18-71752 (AST)
PHYSICIANS PRACTICE PLUS, LLC                                                  Case No. 18-71753 (AST)
PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                                         Case No. 18-71754 (AST)
MEDICAL BILLING SERVICES, INC.                                                 Case No. 18-71755 (AST)
RAND MEDICAL BILLING, INC.                                                     Case No. 18-71756 (AST)
RMI PHYSICIAN SERVICES CORPORATION                                             Case No. 18-71757 (AST)
WESTERN SKIES PRACTICE MANAGEMENT, INC.                                        Case No. 18-71758 (AST)
INTEGRATED PHYSICIAN SOLUTIONS, INC.                                           Case No. 18-71759 (AST)
NYNM ACQUISITION, LLC                                                          Case No. 18-71760 (AST)
NORTHSTAR FHA, LLC                                                             Case No. 18-71761 (AST)
NORTHSTAR FIRST HEALTH, LLC                                                    Case No. 18-71762 (AST)
VACHETTE BUSINESS SERVICES, LTD.                                               Case No. 18-71763 (AST)
MDRX MEDICAL BILLING, LLC                                                      Case No. 18-71764 (AST)
VEGA MEDICAL PROFESSIONALS, LLC                                                Case No. 18-71765 (AST)
ALLEGIANCE CONSULTING ASSOCIATES, LLC                                          Case No. 18-71766 (AST)
ALLEGIANCE BILLING & CONSULTING, LLC                                           Case No. 18-71767 (AST)
PHOENIX HEALTH, LLC                                                            Case No. 18-71789 (AST)

                                   Debtors.                                    (Joint Administration)
---------------------------------------------------------------------------x
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.
AND NEW YORK NETWORK MANAGEMENT, L.L.C.,

                                   Plaintiffs,                                 Adv. Pro. No. 18-08155

        v.

KEVIN KELLY AND EDEL KELLY

                                   Defendants.
---------------------------------------------------------------------------x
         Case 8-18-08155-ast       Doc 12-1    Filed 01/18/19    Entered 01/18/19 18:22:15



                  DECLARATION OF MAXIMILIAN TRAVIS IN OPPOSITION
                        TO MOTION OR SUMMARY JUDGMENT

        MAXIMILIAN TRAVIS, an attorney duly admitted to practice law before the United States

Bankruptcy Court for the Eastern District of New York, affirms the following under penalty of perjury,

pursuant to 28 U.S.C. § 1746, as follows:

        1.      I am counsel for Kevin Kelly and Edel Kelly herein and in the litigation pending under

the captions Kevin Kelly and Edel Kelly v. New York Network Management, L.L.C. and Elizabeth Kelly

(Index No. 522255/2016) and New York Network Management, L.L.C. v. Kevin Kelly (Index No.

522203/2016) in the Supreme Court of New York, Kings County. As such, I have personal knowledge

of the facts set forth herein.

        2.       Annexed hereto as Exhibit “A1” is a true and correct copy of the Credit Agreement

dated January 30, 2017 between Debtors and Bank of America, N.A., produced to my firm in the

instant litigation by New York Network Management, L.L.C.

        3.      Annexed hereto as Exhibit “A2” is the Incremental Term Increase Agreement and

Lender Joinder Agreement dated March 10, 2017 and Joinder Agreement dated August 3, 2017,

produced to my firm in the instant litigation by New York Network Management, L.L.C.

        4.      Annexed hereto as Exhibit “B” is a true and correct copy of the Summons, Complaint,

and Amended Complaint filed in the litigation under the caption Kevin Kelly and Edel Kelly v. New

York Network Management, L.L.C. and Elizabeth Kelly (Index No. 522255/2016) in the Supreme Court

of New York, Kings County.

        5.      Annexed hereto as Exhibit “C” is a true and correct copy of the Membership Interests

Purchase Agreement dated March 10, 2017 and filed in the litigation In re Orion Healthcorp. Inc. Index

No. 18-71748 in the United States Bankruptcy Court for the Eastern District of New York.

        6.      Annexed hereto as Exhibit “D” is a true and correct copy of the Amended and Restated

Escrow Agreement, dated March 24, 21017, among Elizabeth Kelly, Michaela Kricher, and Cliona
        Case 8-18-08155-ast       Doc 12-1     Filed 01/18/19    Entered 01/18/19 18:22:15



Sotiropolous, and Holland & Knight LLP, produced to my firm in litigation under the caption Kevin

Kelly and Edel Kelly v. New York Network Management, L.L.C. and Elizabeth Kelly (Index No.

522255/2016) in the Supreme Court of New York, Kings County.

       7.     Annexed hereto as Exhibit “E” is a true and correct copy of the Escrow Payment Wire

Instructions produced to my firm in litigation under the caption Kevin Kelly and Edel Kelly v. New York

Network Management, L.L.C. and Elizabeth Kelly (Index No. 522255/2016) in the Supreme Court of

New York, Kings County, except that the routing and account numbers have been redacted.

       8.     Annexed hereto as Exhibit “F” is a true and correct copy of the Order for Joint

Administration dated July 10, 2018 filed in the litigation In re Orion Healthcorp. Inc. Index No. 18-

71748 in the United States Bankruptcy Court for the Eastern District of New York.

       9.     Annexed hereto as Exhibit “G” is a true and correct copy of the Order of Judge Wavny

Toussaint dated January 3, 2017, filed in the litigation under the caption New York Network

Management L.L.C. v. Kevin Kelly and Auciello Law Group (Index No. 522203/2016) in the Supreme

Court of New York, Kings County.

       10     Annexed hereto as Exhibit “H” is a true and correct copy of the Order of Judge Wavny

Toussaint dated October 20, 2017, filed in the litigation under the caption New York Network

Management L.L.C. v. Kevin Kelly and Auciello Law Group (Index No. 522203/2016) in the Supreme

Court of New York, Kings County.

       11.    Annexed hereto as Exhibit “I” are the true and correct copies of the Order of Judge

Wavny Toussaint dated March 28, 2018, and the Order of Judge Wavny Toussaint dated April 27, 2018,

filed in the litigation under the caption New York Network Management L.L.C. v. Kevin Kelly and

Auciello Law Group (Index No. 522203/2016) in the Supreme Court of New York, Kings County.

Dated: January 18, 2019
       Brooklyn, NY
Case 8-18-08155-ast   Doc 12-1   Filed 01/18/19   Entered 01/18/19 18:22:15



                                    MUCHMORE & ASSOCIATES PLLC
                                    Counsel to Kevin Kelly and Edel Kelly

                                    By:/s/ Maximilian Travis             .
                                           Maximilian Travis (MT 7200)
                                    217 Havemeyer Street, 4th Floor
                                    Brooklyn, NY 11211
                                    (917) 932-0299
